Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments for claim 1, 11, and 17 dated 11/18/2021 are persuasive for placing independent claims in condition for allowance.
Applicant’s amending independent claim 1, 11, and 17 dated 11/18/2021  to include the recitations of dependent claim 7 with proposed changes to address the rejections under 35 U.S.C. § 112 for placing independent claims in condition for allowance.
Claim Status
3	Claims 1-6, 8-14, and 16-24 are pending.

Allowable Subject Matter
4	Claims 1-6, 8-14, and 16-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a system comprising:
at least in part by: determining a first time difference between the scaled derivative at a third time and the first time; determining a second time difference between the scaled derivative at a fourth time and the first time; and interpolating a zero crossing time as the second time using the third time and the fourth time from the first and second time differences; .” in combination with all the other elements of claim 1.  

Claims 2-6 and 8-10 are also allowed as they further limit claim 1.
Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest a method comprising:
at least in part by: determining a second time of a scaled derivative of the input waveform at least in part by: determining a first time difference between the scaled derivative at a third time and the first time; determining a second time difference between the scaled derivative at a fourth time and the first time; and interpolating a zero crossing time as the second time based at least in part on the first and second time differences; in combination with all the other elements of claim 11.  
	Claims 12-14 and 16 are also allowed as they further limit claim 11.
Regarding claim 17 the prior art or record taken alone or in combination fail to teach or suggest a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
at least in part by: determining a first time difference between the scaled derivative at a third time and the first time;
determining a second time difference between the scaled derivative at a fourth time and the first time; and
interpolating a zero crossing time as the second time using the third time and the fourth time from the first and second time differences;
determine a time difference between the first time and the second time; In combination with all the other elements of claim 17.  
Claims 18-24 are also allowed as they further limit claim 17.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868